DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.


Response to Amendment
Amendment filed 7/12/2022 has been entered and fully considered. Claims 1-3 and 5-21 are pending. Claim 4 is cancelled. Claims 1, 7-12 and 17-20 are amended. Claim 21 is new. 


Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered.
Applicant notes that in the interview held 6/15/2022, it was agreed that the proposed amendments would overcome the current rejection. 
Examiner notes that the current amendments overcome the previously applied rejections. The previous art and new matter rejection are overcome. The current amendments will be addressed in this Official Correspondence.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
________________________________________________________________
Claims 1-3, 5, 6, 13-15, 17, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2014/0334804) in view of MAHARAJH et al. (US 2006/0047368)
With respect to claims 1, 13 and 21, CHOI discloses an atomizer configured to atomize an aerosol source (Paragraphs [0050], [0052], [0053]) which includes a conductive (implicitly an electrically resistive) heating element (Paragraph [0060], [0017], [0011]). The device further comprises a battery for supplying power to the atomizer (Paragraph [0037]) and a pressing (e.g., push) button, 75, (Paragraphs [0071], [0075], [0077], [0078], [0013] and [0022]). The device further comprises circuitry in the form of a controller, 100 (Paragraph [0049]) a power switch and atomizing switch, 72, (Paragraphs [0076]-[0078]) (the atomizing switch can alternately be the switching device of CHOI in paragraph [0089]). 
CHOI discloses that the user interface displays the voltage applied to the heater and resistance of the heater and a warning sign based on the remaining power or temperature of the heating element (Paragraph [0081], [0093]) (e.g., configured to output a notification to a user). 
Since the controller only has power once the button is pressed, the control device is configured to output that power has started being supplied (e.g., voltage and resistance of the heater) implicitly after it has been determined that the input of the button has been received (e.g., by having the power turned on by said button). 
CHOI further discloses that the controller is configured to determine if an input (implicitly by simply being on) has been received at the button (Paragraphs [0076] and [0077]) and when said input is received, the controller initiates operation of heating a heater  which is functioned to cause the atomizer to generate aerosol(Paragraph [0076]). The heater is powered by pulse interval or width controlled power to the heater (Paragraphs [0089]-[0093]; Figures 5-8). 
As seen in figure 6, the power is supplied for a time (e.g., S1_t1) at a first time, when the user presses the button, and after said first amount of time has passed the pulse is stopped (e.g., S1-T1 is no longer pressed) (Paragraph [0107]-[0112]) and the process is repeated a number of times (e.g., second, third, fourth, etc. amount of time have said first time). Thus, in a case that it is determined that the input (e.g., S1-T1 activated) has been received, the operation of supplying voltage from the battery to the heater begins at a first time (e.g., S2-T1) and for a first duration. Once this first duration has passed, the operation of supplying voltage to the heater is stopped at a time and for a duration (e.g., S2_T2). This cycle repeats for the duration of S1_T1 thus forming a second, third fourth, etc. restart periods with interleaving stopping periods of voltage supplied to the heater. 
[AltContent: arrow][AltContent: ][AltContent: textbox (Third time)][AltContent: arrow][AltContent: textbox (Start of Second time)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First time passed)][AltContent: textbox (First time)][AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    238
    333
    media_image1.png
    Greyscale

[AltContent: textbox (Fourth time occurs sometime along this arrow)][AltContent: textbox (Second duration)]



According to CHOI, once the S1-t2 time exceeds a wait time (e.g., predetermined amount of time has lapsed from the first time) then the power may then be turned on to the heater (Paragraphs [0109], [0110]). 
CHOI discloses that the user interface displays the voltage applied to the heater and resistance of the heater and a warning sign based on the remaining power or temperature of the heating element (Paragraph [0081], [0093]). The voltage is intermittently supplied (Paragraphs [0089]-[0093] and [0103]) while continuously pressing the button (Paragraphs [0103]-[0105])
Since the controller only has power once the button is pressed, the control device is configured to output that power has started being supplied (e.g., voltage and resistance of the heater) implicitly after it has been determined that the input of the button has been received (e.g., by having the power turned on by said button). CHOI discloses that the various notifications can be displayed one-by-one (Paragraph [0087]). Thus, the circuitry is implicitly configured output a first notification (e.g., voltage, resistance, etc.) after restarting and to cease outputting the first notification before the operation to generate aerosol is completed merely by toggling to a different display before the ending of a user’s puff. 
The courts have generally held that an apparatus claim covers what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all of the structural limitations of the claim. See, MPEP 2114, II. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) . 
In the instant case, the operation of the user interface to output a notification is a manner in which the device is used and does not impart patentability to the claims. As noted above, the device of CHOI is capable of performing the claimed function. 
CHOI does not explicitly disclose that the amount of aerosol generated by the atomizer continually rises when the voltage is supplied and that the amount of aerosol continually rises in accordance with a curve of a supply amount of aerosol, which is programmed to the circuitry in advance. MAHARAJH et al. discloses that the vapor generator can be operated efficiently by volatilizing the liquid at a rate of 1.5 mg/sec (Paragraphs [0052], [0053]). MAHARAJH et al. further discloses that the aerosolizer is operated intermittently (Paragraph [0053]) using a switching arrangement for applying power to the heater (Paragraph [0056]), which is controlled by the controller according to a program (Paragraph [0057]), and allows for on/off switching of the heater to achieve a target resistance and temperature (Paragraph [0059], [0082]). The programming controls the power to the heater so that upon startup, the temperature can raise to the target temperature and then the power is cycled on and off to maintain the target temperature (Paragraphs [0060-0070]). Thus, the quantity of vaporizing is controlled by the output of the heater (Paragraph [0086]) and keeps the aerosolized amount constant for optimal human inhalation (Paragraph [0093]). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to heat the heater of CHOI to generate a volatizing rate of 1.5 mg/sec, as taught by MAHARAJH et al. so that the vaporizer is operated efficiently. Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the heating profile as preprogrammed into the controller of CHOI, thereby starting and stopping the operation of power to the heater, as taught by MAHARAJH et al., so that the amount of aerosol can remain constant and appropriate for human inhalation. 
Given that the rate is disclosed as a single rate, the amount of aerosol generated implicitly continuously rises when the heating of the liquid is activated by switching the voltage of CHOI to the heater.   Moreover, the amount of aerosol generated when the voltage is switched off implicitly represents the upper limit of aerosol provided, which is correlated to the temperature of the heater, and the amount of aerosol being generated when the voltage is turned on represent the lower limit. 
With respect to claims 2 and 14, CHOI discloses that the various notifications can be displayed one-by-one (Paragraph [0087]). Thus, the circuitry is configured to control the output device to display a second notification after the button is pressed but before the user puffs so that additional information can be viewed, such as the remaining charge on the battery. 
With respect to claims 3 and 15,  CHOI further discloses that the controller is configured to determine if an input (implicitly by simply being on) has been received at the button (Paragraphs [0076] and [0077]) and when said input is received, the controller initiates operation of heating a heater (Paragraph [0076]). The heater is powered by pulse interval or width controlled power to the heater (Paragraphs [0089]-[0093]; Figures 5-8). 
As seen in figure 6, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, etc. amount of time have said first time). 
Thus, the circuitry is capable of stop the power after a third amount of time has lapsed since the first time. 
[AltContent: connector][AltContent: ][AltContent: textbox (Third time)][AltContent: connector][AltContent: textbox (Start of Second time)][AltContent: connector][AltContent: connector][AltContent: textbox (First time passed)][AltContent: textbox (First time)][AltContent: connector][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    238
    333
    media_image1.png
    Greyscale

[AltContent: textbox (Second duration)]
[AltContent: textbox (Fourth time occurs sometime along this arrow)]




With respect to claims 5 and 17, As seen in figures 6 of CHOI, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, etc. amount of time have said first time). 
Thus, the circuitry is capable of supplying power and aerosol doesn’t fall below a lower limit (e.g., the amount of aerosol being generated when the voltage is turned on to the heater)
With respect to claim 20, CHOI discloses an atomizer configured to atomize an aerosol source (Paragraphs [0050], [0052], [0053]) which includes a conductive (implicitly an electrically resistive) heating element (Paragraph [0060], [0017], [0011]). The device further comprises a battery for supplying power to the atomizer (Paragraph [0037]) and a pressing (e.g., push) button, 75, (Paragraphs [0071], [0075], [0077], [0078], [0013] and [0022]). The device further comprises circuitry in the form of a controller, 100 (Paragraph [0049]) a power switch and atomizing switch, 72, (Paragraphs [0076]-[0078]) (the atomizing switch can alternately be the switching device of CHOI in paragraph [0089]). 
CHOI discloses a display unit, 90, (Paragraph [0049]), such as a light emitting device (equivalent to the LED for 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph purposes) for output a notification to a user (Paragraph [0081]). 
CHOI further discloses that the controller is configured to determine if an input (implicitly by simply being on) has been received at the button (Paragraphs [0076] and [0077]) and when said input is received, the controller initiates operation of heating a heater  which is functioned to cause the atomizer to generate aerosol(Paragraph [0076]). The heater is powered by pulse interval or width controlled power to the heater (Paragraphs [0089]-[0093]; Figures 5-8). 
As seen in figure 8, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, etc. amount of time have said first time). 
Thus, the circuitry is capable of stop the power after a third amount of time has lapsed since the first time. 
[AltContent: arrow][AltContent: ][AltContent: textbox (Third time)][AltContent: arrow][AltContent: textbox (Start of Second time)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First time passed)][AltContent: textbox (First time)][AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    238
    333
    media_image1.png
    Greyscale

[AltContent: textbox (Fourth time occurs sometime along this arrow)][AltContent: textbox (Second duration)]





The power is automatically stopped when the S1_t1 time section exceeds a maximum allotted time (e.g., predetermined amount of time has lapsed since the first time). 9.	According to CHOI, once the S1-t2 time exceeds a wait time (e.g., predetermined amount of time has lapsed from the first time) then the power may then be turned on to the heater (Paragraphs [0109], [0110]).
CHOI does not explicitly disclose that a predetermined condition must also be satisfied and that the first notification is output once the power is restarted and the predetermined condition is met. As seen in figures 6, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, etc. amount of times after said first time). The power is restarted after the pulse has stopped (e.g., after S2_t2, which represents a third time after the off time has passed since the first time). The predetermined conditioned is the power identified by the controller from the button being pressed. 
CHOI discloses that the output device displays the voltage applied to the heater and resistance of the heater and a warning sign based on the remaining power or temperature of the heating element (Paragraph [0081], [0093])
CHOI discloses that the various notifications can be displayed one-by-one (Paragraph [0087]). Thus, the circuitry is implicitly configured output a first notification (e.g., voltage, resistance, etc.) after restarting and to cease outputting the first notification before the operation to generate aerosol is completed merely by toggling to a different display before the ending of a user’s puff. 
14.	CHOI does not explicitly disclose that the amount of aerosol generated by the atomizer continually rises when the voltage is supplied and that the amount of aerosol continually rises in accordance with a curve of a supply amount of aerosol, which is programmed to the circuitry in advance. MAHARAJH et al. discloses that the vapor generator can be operated efficiently by volatilizing the liquid at a rate of 1.5 mg/sec (Paragraphs [0052], [0053]). MAHARAJH et al. further discloses that the aerosolizer is operated intermittently (Paragraph [0053]) using a switching arrangement for applying power to the heater (Paragraph [0056]), which is controlled by the controller according to a program (Paragraph [0057]), and allows for on/off switching of the heater to achieve a target resistance and temperature (Paragraph [0059], [0082]). The programming controls the power to the heater so that upon startup, the temperature can raise to the target temperature and then the power is cycled on and off to maintain the target temperature (Paragraphs [0060-0070]). Thus, the quantity of vaporizing is controlled by the output of the heater (Paragraph [0086]) and keeps the aerosolized amount constant for optimal human inhalation (Paragraph [0093]). 
15.	It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to heat the heater of CHOI to generate a volatizing rate of 1.5 mg/sec, as taught by MAHARAJH et al. so that the vaporizer is operated efficiently. Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the heating profile as preprogrammed into the controller of CHOI, thereby starting and stopping the operation of power to the heater, as taught by MAHARAJH et al., so that the amount of aerosol can remain constant and appropriate for human inhalation. 
i.	Given that the rate is disclosed as a single rate, the amount of aerosol generated implicitly continuously rises when the heating of the liquid is activated by switching the voltage of CHOI to the heater.   Moreover, the amount of aerosol generated when the voltage is switched off implicitly represents the upper limit of aerosol provided, which is correlated to the temperature of the heater, and the amount of aerosol being generated when the voltage is turned on represent the lower limit. Given that the rate is disclosed as a single rate, the amount of aerosol generated implicitly continuously rises when the heating of the liquid is activated by supplying the voltage of CHOI to the heater.   
CHOI discloses that the various notifications can be displayed one-by-one (Paragraph [0087]). Thus, the circuitry is implicitly configured to cease outputting the first notification before the operation to generate aerosol is completed merely by toggling to a different display before the ending of a user’s puff. 
While CHOI does not explicitly disclose a method of actively performing the above mentioned functions of the device. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to:
actively use the controller to determine if the input has been received by the button so that the device can generate aerosol, and:
once the input is received, outputting various forms of information on the user interface, such as voltage, temperature, number of puffs remaining, etc., and actively starting the pulse width/interval controlled power from the battery to the heater in the atomizer;
outputting a second notification by toggling through the menu to observe the various forms of information provided by the device, and then finding the menu that shows the amount the desired information. 

One of ordinary skill in the art would appreciate performing the active steps noted above with the device of CHOI so that the device can be turned on, used and determine if the device needs to be refilled or recharged. . 
Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to actively toggle between the various displays before the end of puffing so that the user can determine the amount of remaining battery is left and if they can continue use of the device. 
CHOI further discloses the application of power and then the stopping of powder after a first amount of time has lapsed since the first time (Figures 6-8) and then restarting the power output after a second amount of time has lapsed from the first time (Figured 6-8). 
With respect to claims 6 and 18, MAHARAJH et al. discloses that when the temperature (due to low resistance) is too low, the droplets and fluid will drip from the heater (Paragraph [0119]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to restart the power supply to the heater, after the second amount of time, such that a temperature increases and prevents fluid from building up from the large droplets (e.g., condensation). 



_____________________________________________________________________
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2014/0334804) in view of MAHARAJH et al. (US 2006/0047368) as applied to claims 1-3, 5, 13-15, 17, 20 and 21 above, and further in view of PELEG et al. (US 2013/0284192).
With respect to claims 4 and 16, modified CHOI further discloses that the controller is configured to determine if an input (implicitly by simply being on) has been received at the button (CHOI; Paragraphs [0076] and [0077]) and when said input is received, the controller initiates operation of heating a heater (CHOI; Paragraph [0076]). The heater is powered by pulse interval or width controlled power to the heater (CHOI; Paragraphs [0089]-[0093]; Figures 5-8). 
As seen in figures 6-8 of CHOI, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, etc. amount of time have said first time). 
Thus, the circuitry is capable of stop the power after a third amount of time has lapsed since the first time. 
Modified CHOI does not explicitly disclose that the controller is configured to stop supply also after a predetermined number of puffing actions have taken place. PELEG et al. discloses that the controller may disable the powder supplied when an allowed number of puffs has been reached (Paragraph [0075]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the supply of power of modified CHOI also as a response to the number of puffs taken, as taught by PELEG et al. so that the user is unable to over-smoke from the device. 


__________________________________________________________________
Claim 7-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2014/0334804) in view of MAHARAJH et al. (US 2006/0047368) as applied to claims 1-3, 5, 13-15, 17, 20 and 21above, and further in view of KIECKBUSH et al. (US 2014/0299137).
With respect to claims 7 and 19, modified CHOI does not explicitly discloses that the circuitry is configured to output a second signal in the case that the input has been received at the button and the aerosol is capable of being supplied. 
KIECKBUSH et al. discloses that the display could indicate the level of solution in the reservoir (Paragraph [0038]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the display of CHOI with the ability to indicate the level of aerosol source, as taught by KIECKBUSH et al., so that the user can determine if the device is capable of providing aerosol. 
Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the level of aerosol source prior to the voltage to the heater so that as the device is turned on and there isn’t aerosol source available, or additional is needed, the user can refill said source prior to using the device. 
With respect to claim 8, CHOI discloses that the various notifications can be displayed one-by-one (e.g., non-continuously) (Paragraph [0087]). Thus, the first and second notifications are configured to be displayed non-continuously.
With respect to claim 9, CHOI discloses that the various notifications can be displayed one-by-one (e.g., non-continuously) (Paragraph [0087]). Thus, the circuitry is implicitly configured to display a third notification on the display between toggling between first and second notifications after the first time has passed so that the user can see the various forms of information related to the status of the device. 
As seen in figure 6, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, etc. amount of time have said first time). 
Thus, the circuitry is capable of stop the power after a third amount of time has lapsed since the first time. 
[AltContent: arrow][AltContent: ][AltContent: textbox (Third time)][AltContent: arrow][AltContent: textbox (Start of Second time)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First time passed)][AltContent: textbox (First time)][AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    238
    333
    media_image1.png
    Greyscale

[AltContent: textbox (Fourth time occurs sometime along this arrow)][AltContent: textbox (Second duration)]





CHOI discloses that the output device displays the voltage applied to the heater and resistance of the heater and a warning sign based on the remaining power or temperature of the heating element (Paragraph [0081], [0093]). 
CHOI discloses that the output device is configured to display remaining power and number of inhales (Paragraph [0081] and [0087]) Thus, the controller is configured to display a third notification (e.g., remaining puffs) at a third amount of time (e.g., a cumulative amount of time since the first time). 

Since the controller only has power once the button is pressed, the control device is configured to output that power has started being supplied (e.g., voltage and resistance of the heater) implicitly after it has been determined that the input of the button has been received (e.g., by having the power turned on by said button). 
Moreover, when the power is supplied, amount of aerosol continuously rises, as taught by MAHARAJH et al. Thus, the controller is capable of displaying a third notification during the rise in temperature and stop displaying said third notification before the power stops. 
With respect to claim 10, CHOI discloses that the various notifications can be displayed one-by-one (e.g., non-continuously) (Paragraph [0087]).
With respect to claim 11, CHOI discloses that the display is an organic light emitting display (Paragraph [0049]). Thus, the notifications are capable of being the same type of notification (e.g., illuminated notifications). 




Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2014/0334804) in view of LIU (US 2015/0313284)as applied to claims 1-3, 5, 13-15, 17, 20 and 21above, and further in view of FLICK (US 2014/0299141).
With respect to claim 12, modified CHOI does not explicitly disclose that the circuitry is configured to control the heater so that the temperature thereof does not increase due to puffing. FLICK discloses that the temperature profile of the heater is regulated in a stage of heating so that the temperature thereof is held constant during the puff (Paragraphs [0067], [0069]; Figure 2 and 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to program the controller of modified CHOI to control the temperature of the heater to be constant during puffing as taught by FLICK so that the amount and density of the aerosol generated can be controlled. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DEBONO et al. (US 2016/0100632) discloses that the controller is programmed to intermittently interrupt the flow of current to the heater to prevent overheating and/or overcooling  to maintain temperature (Paragraph [0091], [0118]). Thus, in the event that the program for keeping the temperature within a threshold temperature in MAHARAJH et al. does not represent starting heating in accordance with the curve of supply and stopping heating to prevent the atomizer from exceeding an upper limit of a predetermined range of aerosol, the programmed temperature range that reaches a preprogrammed overheating temperature represents the stopping operation once a temperature is reached, which is proportional to an amount of aerosol created, while the overcooling would represent the restarting of the heating to prevent a lower limit of aerosol from being surpassed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745